DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6, 8, 12, 14-15 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, line 6, there is no antecedent basis for “the frame connected to an arm of a manipulator”. There is no prior indication that the frame recited in line 3 is connected to an arm of a manipulator.
	Regarding claim 6, it is unclear what is meant by “feeding the unreinforced resin film is fed”. This language does not make sense.
	Regarding claim 8, the phrases “the first reel holding a fiber supply spool” and “the second reel holding a resin film supply spool” are confusing. First, there is no previous recitation of the first and second reels respectively holding fiber and resin film supply spools. Accordingly, these phrases appear to lack proper antecedent basis. Also, the claims are directed to a method. The preamble of claim 8 recites “the method of claim 7, further comprising:”. However, it is unclear how these phrases recite method steps, or modify previously recited steps. Language such as --wherein the first reel comprises a fiber supply spool-- would more clearly further limit the previously recited first reel, for example. It is also unclear how a reel holds a spool. It’s not clear what that means. A reel and a spool typically both refer to structure on which material is wound.
	Regarding claim 12, lines 10, 15-16 and 20, there is no antecedent basis for the instances of “the dry fiber reinforcement on the tool”. There is no previous recitation of placing the dry fiber reinforcement on the tool.
	Regarding claim 23, the language in parent claim 12 of laying up dry fiber reinforcement has been deleted in the most recent amendment. Accordingly, there is no antecedent basis in dependent claim 23 for laying up the dry fiber reinforcement.

Allowable Subject Matter
Claims 7, 9-11 and 24 are allowed. Claims 1, 3-6, 8, 12, 14-15 and 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The claims contain allowable subject matter for the reasons detailed on pages 9-10 of the previous office action, mailed 23 June 2021.

Response to Arguments
Applicant's arguments filed 08 September 2021 have been fully considered but they are not persuasive.
	Applicant argues claims 16-20 and 22 should be withdrawn because claims 16 and 22 require all of the limitation of an allowable product claim. The argument is not understood. The elected claims are drawn to a method. No product claims have been examined or indicated as allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745